DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
All rejections not reiterated herein have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the software instructions cause the processing circuit arrangement to perform the functions of (i), (ii), and (iii) in claim 2.  This limitation meets the 3-prong analysis for 35 USC 112f as follows: the claim limitation recites the word “processing circuit arrangement” which acts as a generic placeholder for the words means, which is not modified by sufficient structure because a “software” does not imply structure and is modified by functional language “to determine”, “to receive” and “to associate”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6-9. 11-16, 18, 19 and 21-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites software instructions that cause a processing circuit arrangement to: determine spatial pattern information for at least some of the liberated probes wherein the spatial pattern information comprises relative spatial positions of the liberated probes that are correlated with deposition locations of the probes.  Although the instant specification describes software at paragraphs 71, 72, 83, 84 and 141-143, it does not provide sufficient description of the software programming, algorithm or code new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “the software instructions cause the processing circuit arrangement to determine spatial pattern information… wherein the spatial pattern information comprises relative spatial positions of the liberated probes that are correlated with deposition locations of the probes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Assuming the processing circuit arrangement is a general purpose computer, the specification discloses no corresponding algorithm associated with: a processing circuit arrangement... to determine spatial pattern information that comprises relative spatial positions of the liberated probes that are correlated with deposition locations of the probes and then associating the presence of a nucleic acid target based on received information about the spatial pattern information (see claim 2).  "[W]hen the disclosed structure is a computer programmed software to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181II. B.).  As indicated at MPEP 2181, it is also the case that simply reciting "software" without providing detail about the means to accomplish a specific software function, such as at Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009);Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  In the present case, the claims recite the processing circuit coupled to the reagent delivery system.  However, the claim still reads as the processing circuit is the structure that performs the function of activating the reagent delivery system, receiving information and associating the received information with a biological target.  The term “processing circuit” contains software which is a general purpose computer, the determining spatial pattern information that comprises relative spatial positions of liberated probes that are correlated with deposition locations of the probes provides no additional sufficient structure to perform the claimed functions. 
Applicant has failed to establish that one having ordinary skill in the art would understand from the disclosed architecture or flow charts, how to program/instruct the computer in order to perform the necessary steps.  It is noted that Figures 1 and 2 Medican Instrumentation and Diagnostics Corp. v. Elekta Ab, 344 F.3d 1205, 1211 (Fed. Cir. 2003).  Applicant must describe in the specification some structure which performs the specified function (citing Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1377 (Fed. Cir. 2001)); see also ValmontIndus, Inc. v. ReinkeMfg. Co., Inc. 983 F.2d 1039, 1042 (Fed. Cir. 1993).  
Furthermore, claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitation is unclear as they merely state a function without providing any indication about how the function is performed. 
relative spatial positions of the liberated probes and the relative spatial positions correlated with deposition locations of the probes, there is no description of how the processing circuit determines a relative spatial position nor how the relative spatial position is correlated with a deposition location.  By extension, the instant specification further fails to disclose an algorithm for how the determined spatial pattern information is associated with the presence and/or abundance of biological targets.  The instant specification describes only the result of each step performed by the software and no algorithm corresponding to how the software is programmed to achieve each result.  Furthermore, the instant specification does not teach a software step of spatial pattern information comprising relative spatial positions of the liberated probes that are correlated with deposition locations of the probes.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 3, 6-9, 11-16, 18, 19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the software instructions cause the processing circuit arrangement to determine spatial pattern information for at least some of the liberated 
Claim 2 recites a) regions of interest that are less than the entire single tissue section, b) relative spatial positions and c) deposition locations, wherein association of the presence of nucleic acid targets at specific regions of interest (a) is based on the information about the spatial pattern information which comprises relative spatial positions (b) correlated with deposition locations (c).  It is unclear how the regions of interest, relative spatial positions and deposition locations are related to one another to associate the presence of target nucleic acids.  It is unclear whether the regions of interest are the same as deposition locations, since reagent probe deposition occurs at 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-8, 11-12, 14, 18 and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043).
Lizardi teaches a system to determine the presence or abundance of nucleic acid targets at multiple regions of interest in a sample, the system comprising: 
a reagent and wash fluid delivered to a nucleic acid target at multiple regions of interest, wherein the delivered probes interact with nucleic acid targets and each of the 
 a detection system comprising a laser light source configured to expose delivered probes that interact with the nucleic acid targets to light to liberate probes from the sample for analysis following exposure of the delivered probes to the light (MALDI analyzer, par. 146; liberates probes from the sample, par. 82), wherein 
spatial pattern information for the liberated probes comprising relative spatial positions of the liberated probes that are correlated with deposition locations of the probes is determined (predetermined locations on a sample array have detectors/block groups/blocks, which are seen as the claimed probes, that correspond to a position in the sample array, which is seen as the relative spatial position, wherein the position in the sample array is where the probe was deposited and determination of a detector that is deposited in the array at a particular location is made, therefore the relative spatial position of liberated probes is considered correlated with the deposition location of probes as required by the claims, par. 122), 
information about a sequence of the liberated probe that interacted with the nucleic acid targets is determined (par. 150), and 

Lizardi teaches full automation of the disclosed system (par. 140), but fails to specifically teach a reagent delivery system comprising a pump, fluid reservoir and channel that is activatable and a processing circuit coupled to the reagent delivery system and comprising software instructions.  
Sood et al. teach a system comprising:
a reagent delivery system comprising a pump, a fluid reservoir and a channel positioned to deliver fluid from the fluid reservoir (reagent reservoirs are fluid reservoirs and pumping fluid through a tube is considered a pump and channel, par. 85) to a tissue sample (par. 32), wherein the tissue sample may be a tissue microarray (par. 41), wherein: 
the reagent delivery system is activatable to deliver a fluid comprising probes for biological targets, each probe comprising a probe region that interacts 
the reagent delivery system is activatable to deliver a wash fluid to separate probes that interact with biological targets from probes that do not interact with biological targets (wash, par. 60; was dispensed by activating the reagent delivery system, par. 87); and 
a processing circuit arrangement that is coupled to the reagent delivery system (fully automated reagent delivery system, par. 86; controlling unit for the reagent delivery system is a computer that indicates coupling between the computer and the reagent delivery system, par. 112-113) and comprises software instructions (computer with programs stored thereon, par. 112) that when executed by the processing circuit: 
receives information about a sequence of probes that interact with the biological target (computer activates imaging and receives images of the label which provide information about the sequence of the probe, par. 70); and 
associates the presence of biological targets based on the received information about the sequence of the probes (par. 71), in order to provide automated delivery of reagents to a tissue microarray (par. 86).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include for the automated delivery of reagents in the system of Lizardi, a reagent delivery system comprising a pump, at least one fluid reservoir and a channel positioned to deliver fluid from the fluid reservoir and coupled to a processing circuit arrangement comprising software that receives information about probe Sood et al. because Lizardi is generic with respect to the specific features of the reagent delivery system that is incorporated into the system and one would be motivated to use the appropriate reagent delivery system for automated delivery of reagents to the tissue sample and software that receives and information about probe sequences and associates with the presence of targets in order to provide automated detection of targets in a sample.
One having ordinary skill in the art would expect that when the software taught by Sood is incorporated in the system of Lizardi, the software would perform the sequencing and determination of location of a target analyte of Lizardi.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lizardi and Sood are similarly drawn to automated reagent delivery including probes and wash to a tissue array.
Although Lizardi does not specifically teach the multiple regions of interest being in a single tissue section, the single tissue section is not claimed as part of the system.  As long as the prior art system is capable of use with the claimed sample, the system reads on the claims.  The array locations of Lizardi are capable of accommodating a tissue sample (par. 84 and 100) and therefore is considered to accommodate any tissue sample including an array of tissue samples from a single tissue section.  Furthermore, the system of Lizardi in view of Sood teaches the same prior art system as claimed and is therefore considered capable of use with the same sample as disclosed in the claims, including a single tissue section.  
Claims 3, 6, 7, 11 and 21 are drawn to sample, targets and probes that are not claimed as part of the system.  As long as the prior art system is capable of use with the 
 
With respect to claims 8 and 23-25, Lizardi teaches the software associating a plurality of unique biological targets to the multiple locations of interest in the sample (more than one reporter is associated with more than one target sample location, which indicates unique reporters associated with multiple locations of interest, par. 150), but fail to teach the number of targets.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 8 and 23-25 are for any particular purpose or solve any stated problem, and the prior art teaches that the number of unique biological targets detected may be varied depending on the sample being detected.  Absent unexpected results, it would 
With respect to claims 12 and 14, Lizardi teaches associating the presence of the nucleic acid targets to one of the multiple regions of interest in the sample based on the sequence of the liberated probe (nucleic acid targets are associated with an array region based on the sequence of the liberated probe, par. 122 and 150) and associating the differential expression of the biological targets with a biological structure at the multiple locations of interest in the sample (par. 122 and 150), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating.
With respect to claim 18, Lizardi teaches determining activities of the biological targets to multiple locations of interest in the sample based on the sequence of the interacting probes (binding activity of the targets to the probe are determined based on the determination of the presence of the probe sequence, par. 122 and 150), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating.  
With respect to claim 19, Lizardi teaches determining abundances of the nucleic acid targets in the multiple regions of interest in the sample based on the sequence of the liberated probes (quantity of reporter signals detected at each region of interest, par. 162), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating.  
. 

Claims 9 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043), as applied to claim 2, further in view of Gut (US 2011/0223613).
Lizardi teaches a system that analyzes a tissue sample (par. 100 and 122), but fail to teach the system further comprising an imager coupled to the processing circuit arrangement.
Sood et al. teach the system further comprising an imager (par. 33 and 70) coupled to the processing circuit (processing circuit activates imager and image is provided to the processing circuit, par. 70), wherein the software instructions cause the processing circuit arrangement to activate the imager to obtain an image of the sample (computer-aided observing, receiving and storing the image, par. 70); and analyzing the imaging of the sample (par. 35 and 44), in order to provide automated image of the sample (par. 70).
Gut teaches a system comprising delivery of probes to a tissue sample (par. 99-100, 105 and 115-120), an imager that obtains an image of the sample and analyzing the image to determine at least some of the multiple regions of interest from histological 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the system of Lizardi, an imager that is coupled to the processing circuit and software instructions activating the imager and analyzes the image of the sample as taught by Sood et al., in order to provide automated imaging of the tissue section (Sood, par. 70).
It would have further been obvious to one having ordinary skill in the art at the time the invention was made to include as the image analysis in the system of Lizardi in view of Sood et al., determination at least some of the multiple regions of interest from histological features of the sample and detect differential expression of targets at the multiple regions of interest as taught by Gut, in order to provide a reference comparison with the MALDI results (Gut, par. 109, 119 and 121).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Empedocles and Sood are similarly drawn to automated imaging of a tissue sample.

Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043), as applied to claim 2, in view of Doyle et al. (US 2002/0048766).
Lizardi in view of Sood et al. teach a processing circuit comprising software for performing the steps of receiving information and associating a presence and abundance of the biological targets based on the received information and the location information for the probes, but do not specifically teach repeating the steps for first and second samples that are serial sections of a tissue and generating a 3-dimensional map of the targets in the tissue.
Doyle et al. teach a system comprising a processing circuit arrangement to process and analyze by quantitating the strength of fluorescent signal from a tissue section (par. 13 and 39), wherein the processing circuit receives information about a sequence of probes that interact with biological targets (par. 39); associate the presence and abundance of targets to the multiple locations in the sample based on the received information about the sequence of probes (fluorescent signal is quantitated at each microarray grid location to provide evidence of the presence and concentration of the sequence, par. 39); repeat the receiving and associating for serial first and second sections of tissue (par. 33 and 46) and generate a 3-dimensional map of the biological targets in the tissue (par. 42), in order to aid in visualization of functional and structural details of a sample (par. 19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the software of the processing circuit in the system of Lizardi in view of Sood et al., repeating receiving and associating on serial sections of tissue and generating a 3-dimensional map from the tissue sample sections as taught by Doyle et al., in order to allow for morphological reconstruction of a tissue sample (par. 26), where locations of a specific target is shown (par. 43).
.

Response to Arguments
Applicant's amendments and arguments filed 28 July 2021 have been fully considered and are persuasive to overcome the previous rejection under 35 USC 112b but they are not persuasive to overcome the previous rejection under 35 USC 103.
Applicant argues that Lizardi teaches an array of different tissues and fails to teach multiple regions of interest within a single tissue section as recited in the amended claims.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  The sample is not claimed as part of the system.  Therefore the system needs only be capable of use with the recited sample.  As long as a system of the prior art teaches the same system components, it is considered capable of use with a single tissue section.  Lizardi in view of Sood teach the same system as claimed and is therefore considered capable of use with a single tissue section as claimed.  Furthermore, Lizardi teaches an array of individual tissue samples.  Although the tissue samples are taught by Lizardi as from different tissues, the system is considered capable of providing an array of any tissue samples, including an array of tissue samples from a single tissue section as required by the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuta (US 2004/0219588) teaches dispensing reagents by spotting with inkjet technology on a tissue sample for detection by MALDI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELANIE BROWN/Primary Examiner, Art Unit 1641